UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6694


JACKIE WILLIAMS, a/k/a Jackie L. Williams,

                Petitioner - Appellant,

          v.

GEORGE   T.    HAGAN,   Warden   of   Allendale    Correctional
Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:08-cv-03350-GRA)


Submitted:   July 27, 2010                 Decided:   August 9, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Jackie Williams, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Jackie Williams seeks to appeal the district court’s

order       denying          his       Fed.        R.       Civ.      P.        60(b)       motion       for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.         § 2254      (2006)          petition.              The     order       is   not

appealable         unless          a     circuit            justice        or     judge        issues      a

certificate of appealability.                               28 U.S.C. § 2253(c)(1) (2006);

Reid     v.       Angelone,            369     F.3d         363,      369       (4th        Cir.     2004).

A certificate           of     appealability                 will      not       issue        absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                              When the district court denies

relief      on    the    merits,         a    prisoner            satisfies       this      standard      by

demonstrating           that       reasonable               jurists    would          find     that      the

district         court’s      assessment           of        the    constitutional            claims      is

debatable        or     wrong.          Slack       v.       McDaniel,          529    U.S.     473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                        Slack, 529 U.S.

at    484-85.           We    have       independently              reviewed          the    record      and

conclude         that    Williams            has   not       made     the       requisite          showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed      in    forma         pauperis,            and    dismiss       the        appeal.      We

                                                        2
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




                                    3